DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.
The Applicant argues that none of the cited references describes or suggests “determining whether the first measurement data is insufficient with regard to a desired post-processing process among a plurality of post-processing processes by automatically analyzing the first measurement data … based on defined criteria,” as recited in independent claim 1 (Response at page 12).  In particular, the Applicant argues that Hewitt describes determining any post-processing methods suitable for the acquired type of acquired measurement data (Response at page 13).  The Office respectfully disagrees.  
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (MPEP 2111).
Hewitt discloses that the post-processing components can be registered.  In this step, it is defined for each of the post-processing methods or for each of the post-processing moments, respectively, what type of post processing and/or what post-processing steps are supported by desired post-processing process.  Therefore, given its broadest reasonable interpretation of the term “desired,” Hewitt clearly discloses this newly added limitation of a desired post-processing process recited in amended independent claim 1. 
Accordingly, in view of the above, the Applicant’s arguments are not persuasive and the combination of references teach the features of independent claim 1.
The Applicant also argues the rejection of independent claims 12 and 33 on the same grounds as those of independent claim 1.  However, as noted above, since the combination of references teach the features of claim 1, the references also teach the features of amended independent claims 12 and 33.
The rejection of claims 3-11, 13-16, 19-25, 28, 29, 32, 34-36, 39 and 40 was traversed based on their dependencies from independent claims 1, 12 and 33.  However, since the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-10, 12-16, 19-20, 22-25, 28-29, 33-36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0008172 to Hewett et al. (hereinafter Hewett) .
Regarding independent claim 1, Hewett discloses a method (the invention is in the field of post-processing of measurement data, para. 0002), comprising:
recording first measurement data of an object of examination (Fig. 1, measurement data MD is acquired, at least para. 0096), the first measurement data being determined via a medical imaging modality (image is acquired by modality detectors, para. 0096);
determining whether the first measurement data is insufficient with regard to a desired post-processing process among a plurality of post-processing processes (registering the post-process components, at least para. 0010, 0020, 0030 and 0047) by automatically analyzing the first measurement data based on defined criteria using a machine learning method (Fig. 1, the acquired data, e.g., first measurement data, is analyzed based on reconstruction and processing parameters with regard to the context data, e.g., second measurement data), the defined criteria including at least one of a post-processing capacity of the desired post-process or identification of at least one image characteristic associated with the post-processing capacity;
obtaining, via the medical image modality, second measurement data of the object of examination using a modified set of control parameters (the context data can be retrieved from the repository using the modality detectors and the context data can have a reference to structure documents or to image data, para. 0097, i.e., the context data is recorded using the set parameters,) in response to determining that the first measurement data is insufficient with regard to the post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using the defined criteria; and
performing the desired post-process using the second measurement data (the acquired data and the context data are used in a post-processing apparatus).
Hewett fails to disclose that the defined criteria includes at least one of a post-processing capacity of the desired post-processing process or identification of at least one image characteristic associated with the post-processing capacity and that the second measurement data is obtained in response to determining that the first measurement data is insufficient with regard to the desired post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using the defined criteria.
Reiner discloses that the defined criteria includes at least one of a post-processing capacity or identification of at least one image characteristic associated with the post-processing capacity (Fig. 2A, the image study is conducted based on feedback information, at least step S502 and at least paras. 0258 - 0262), and that the second measurement data is obtained in response to determining that the first measurement data is insufficient with regard to the post-processing process for the first measurement data (Fig. 2A, at least step S516, recommend repeat of imaging study), the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using the defined criteria (Fig. 2A, recommend repeat of imaging study, step S516 and modifying parameters, e.g., technical variables based on QA score, e.g., S514, at least paras. 0258 - 0262).

Modified Hewett fails to disclose using a machine learning method and that the machine learning method is based on inspection or assessment of results of the post-processing process performed on measurement data of reference objects of examination.  
In the same field of endeavor, Steigauf discloses techniques and systems for processing electronic data obtained from imaging or other diagnostic and evaluative medical procedures. Some embodiments relate to data processing mechanisms for medical imaging and diagnostic workflows involving the use of machine learning techniques such as deep learning, artificial neural networks, and related algorithms that perform machine recognition of specific features and conditions in imaging and other medical data (at least para. 0002).  In particular, Steigauf discloses using distinct processing algorithms and trained image recognition processing to detect the characteristics of respective medical conditions; in other examples, a common model or series of algorithms may be used to detect or measure the likelihood one or multiple 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to use a machine learning method and that the machine learning method is based on inspection or assessment of results of the post-processing process performed on measurement data of reference objects of examination, as taught by Steigauf.  This would have been done in order to integrate and use machine learning analysis in a data-driven image evaluation workflow, as taught by Steigauf at least at para. 0014. 
Regarding claim 3, Hewett discloses wherein the at least one image characteristic includes at least one object-specific image characteristic (the data visualization includes a tomography of the brain, para. 0099, 0117).
Regarding claim 4, Hewett discloses wherein the automatically analyzing the first measurement data includes a plausibility check of an identification of the at least one image 
Regarding claims 5 and 20, Hewett fails to disclose performing the desired post-processing using the first measurement data in response to determining that the first measurement data is sufficient with regard to the desired post-processing process.
Reiner discloses performing the post-processing using the first measurement data in response to determining that the first measurement data is sufficient with regard to the post-processing process (Fig. 2A, at least steps S511, S513 and S519).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to perform the post-processing using the first measurement data in response to determining that the first measurement data is sufficient with regard to the post-processing process, as taught by Reiner.  This would have been done to improve the quality of the image analysis by providing a feedback system, as taught by Reiner at least at paras. 0011 and 0262.
Regarding claim 6, Hewett discloses wherein after acquisition of the first measurement data, the object of examination remains in the medical imaging modality at least until the automatically analyzing the first measurement data is completed (measurement data is acquired using many techniques including CT, PET, NMR, para. 0069 and it is inherent that in these techniques the object of examination or patient remains in the device at least until analyzing the first measurement data).
Regarding claim 8, Hewett discloses wherein at least one of the recording, determining, obtaining or performing is repeated iteratively until a defined termination criterion is obtained 
Regarding claim 9, Hewett discloses wherein the recording, determining, obtaining and performing are performed in the context of real-time imaging (the measurement data is acquired using a plurality of measurement devices, e.g., PET, CT, NRM, para. 0069, therefore it is inherent that the various of the processes including recording, analyzing and using are performed in real-time imaging).
Regarding claim 10, Hewett discloses wherein the first measurement data includes at least one of image data, raw data or topogram data (the processes include image data, para. 0003, 0035).
Regarding claim 14, Hewett discloses a non-transitory computer program product including a computer program, which is directly loadable into a storage device of a computer device, to perform the method of claim 1 when the computer program is executed by the computing device (para. 0054, 0055, 0130 and 0131).
Regarding claim 15, Hewett discloses a non-transitory computer-readable medium including control sections, which are readable and executable by a processor unit, to perform the method of claim 1 when the control sections are executed by the processor unit (para. 0054, 0055, 0130 and 0131).
Regarding claim 16, Hewett discloses modifying the set of control parameters to obtain the modified set of control parameters (the acquisition process can be of different organs and tissues and thus the control parameters are modified, para. 0116).

Regarding claim 22, Hewett discloses wherein after acquisition of the first measurement data, the object of examination remains in the medical imaging modality at least until obtaining the second measurement data (the measurement data is acquired using any modality of devices, such as, PET, CT, NMR, para. 0069 and when using these modalities, the patient or object of examination remains in the device until the measurement data is acquired and recorded).
Regarding claim 23, Hewett discloses wherein the recording, determining, obtaining and performing are performed in the context of real-time imaging (the measurement data is acquired using any modality of devices, such as, PET, CT, NMR, para. 0069 and when using these modalities, the recording and analysis is performed while the patient or object of examination remains in the device, i.e., real-time imaging).
Regarding claim 39, Hewett discloses obtaining a selection of the desired post-processing process from among the plurality of post-processing processes (there are many post-processing methods and thus a selection of one is made, at least para. 0020).
Regarding claim 40, Hewett discloses that the initial reference measurement data being reference measurement data prior to performing a respective post-processing process among the plurality of post-processing processes on the reference measurement data (since post-processing components can be registered, the initial reference data is data prior to performing 
Hewett fails to disclose a machine learning method.  However, as noted above, with respect to claim 1, Steigauf discloses a machine learning method.  Therefore, it would have been obvious to modify Hewett as suggested by Steigauf as noted above with respect to independent claim 1.
Regarding claim 12, Hewett discloses a control device (Fig. 1 and the device in which the method is implemented, at least para. 053 and 0128), comprising:
an acquisition unit to record first measurement data of an object of examination, the first measurement data determined via a medical imaging modality (any of the various imaging devices include an acquisition unit to record the measurement data and the context data, para. 0069);
an analysis unit to determine whether the first measurement data is insufficient with regard to the desired post-processing process for the first measurement data by automatically analyzing the first measurement data based on the defined criteria (the acquired data is analyzed through a set of rules and instructions, at least para. 0010, 0020, 0030 and 0047); and
a post-processing unit to perform the desired post-processing process on the second measurement data (Fig. 1, a post-process is performed based in the measurement data and the context data).

Reiner discloses recording second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data (Fig. 2A, at least step S516), the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria (Fig. 2A, the feedback system allows the modification of the control parameters), the defined criteria including at least one of a post-processing capacity or identification of at least one image characteristic associated with the post-processing capacity (Fig. 2A, the defined criteria includes motion, position, exposure, and artifacts information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to record second measurement data of the object of examination, the second measurement data being obtained via the 
Modified Hewett fails to disclose using a machine learning method and that the machine learning method is based on inspection or assessment of results of the post-processing process performed on measurement data of reference objects of examination.  
In the same field of endeavor, Steigauf discloses techniques and systems for processing electronic data obtained from imaging or other diagnostic and evaluative medical procedures. Some embodiments relate to data processing mechanisms for medical imaging and diagnostic workflows involving the use of machine learning techniques such as deep learning, artificial neural networks, and related algorithms that perform machine recognition of specific features and conditions in imaging and other medical data (at least para. 0002).  In particular, Steigauf discloses using distinct processing algorithms and trained image recognition processing to detect the characteristics of respective medical conditions; in other examples, a common model or series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions. In some scenarios, additional medical data 270 (e.g., 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to use a machine learning method and that the machine learning method is based on inspection or assessment of results of the post-processing process performed on measurement data of reference objects of examination, as taught by Steigauf.  This would have been done in order to integrate and use machine learning analysis in a data-driven image evaluation workflow, as taught by Steigauf at least at para. 0014.
Regarding claim 13, Hewett discloses a medical imaging system comprising: the control device of claim 12 (PET, CT or NMR, para. 0069); and the medical imaging modality (PET, CT, NMR, para. 0069).
Regarding claim 24, Hewett discloses a modification unit to modify the set of control parameters to obtain the modified set of control parameters (Fig. 1, at least some of the context data and the acquired data is modified through the retrieval process).

Regarding claim 28, Hewett discloses a medical imaging system comprising the control device of claim 24 and the medical imaging modality (imaging devices include PET, CT and NMR, para. 0069).
Regarding claim 29, Hewett discloses a medical imaging system comprising the control device of claim 25 and the medical imaging modality (imaging devices include PET, CT and NMR, para. 0069).
Regarding claim 33, Hewett discloses a control device (computer device, para. 0130), comprising:
an acquisition unit to record first measurement data of an object of examination, the first measurement data determined via a medical imaging modality (the measurement data and the context data are processed using a variety of medical imaging devices, such as, a PET, CT, NMR, i.e., the devise include an acquisition unit, para. 0069);
a memory configured to store computer-readable instructions (Fig. 1, the device includes a repository and thus a memory also the program may be stored on a computer readable media, para. 0055 and 0130); and
one or more processors configured to execute the computer-readable instructions to determine whether the first measurement data is insufficient with regard to the desired post-
Hewett fails to disclose recording second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria, the defined criteria including at least one of a post-processing capacity or identification of at least one image characteristic associated with the post-processing capacity.
Reiner discloses recording second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data (Fig. 2A, at least step S516), the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria (Fig. 2A, the feedback system allows the modification of the control parameters), the defined criteria including at least one of a post-processing capacity or 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to record second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria, the defined criteria including at least one of a post-processing capacity or identification of at least one image characteristic associated with the post-processing capacity, as taught by Reiner.  This would have been done to improve the quality of the image analysis by providing a feedback system, as taught by Reiner at least at paras. 0011 and 0262.
Regarding claim 34, Hewett discloses a medical imaging system comprising the control device of claim 33 and the medical imaging modality (imaging devices include PET, CT and NMR, para. 0069).
Regarding claim 35, Hewett disclose wherein the one or more processors are configured to execute the computer-readable instructions to modify the set of control parameters to obtain the modified set of control parameters (a processor executes the method, 0054 and 0130).
.

Claims 7, 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hewett, Reiner and Steigauf in view of US 5,878,746 to Lemelson et al. (hereinafter Lemelson).
Regarding claim 7, Hewett fails to disclose wherein the set of control parameters comprises at least one of the following parameters: tube voltage, tube current, filtering, dual energy, reconstruction method, layer thickness, triggering, gantry tilt, pulse sequence and delay.
In the same field of endeavor, Lemelson discloses a medical diagnostic system using pulse-echo ultrasound techniques (col. 5, ll. 57-63) as well as a system designed to make use of artificial intelligence for accurate and rapid diagnosis and for adaptability (col. 1, ll. 27-29 and col. 3, ll. 63 – col. 4, ll. 5).  Therefore, Lemelson suggests wherein the set of control parameters comprises at least one of the following parameters: tube voltage, tube current, filtering, dual energy, reconstruction method, layer thickness, triggering, gantry tilt, pulse sequence and delay.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett so that the set of control parameters comprises at least one of the following parameters: tube voltage, tube current, 
Regarding claim 21, modified Hewett discloses performing the desired post-processing process using the first measurement data in response to determining that the first measurement data is sufficient with regard to the desired post-processing process (see rejection of dependent claim 5).
Regarding claim 32, Hewett discloses a non-transitory computer-readable medium including control sections, which are readable and executable by a processor unit, to perform the method of claim 2 when the control sections are executed by the processor unit (para. 0054, 0055, 0130 and 0131).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hewett, Reiner and  Steigauf in view of US 2010/0040268 to Boeing (hereinafter Boeing).
Regarding claim 11, Hewett discloses automatically inspecting the set of control parameters with the aid of the analysis of the first measurement data using the defined criteria (Fig. 1, the data is acquired based on specific control parameters using defined criteria based on the context data which is recorded in a memory of the imaging acquiring device, para. 0055 and 0131), and modifying the set of control parameters to obtain the modified set of control parameter (the control parameters are modified since all imaging devices can be adjusted).
Modified Hewett fails to disclose wherein the first measurement data includes topogram data.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett so that the first measurement data includes topogram data, as taught by Boeing.  This would have been done since the advantage of the use of a topogram is primarily that a known, common coordinate system of the topogram and of the scan protocol exists, and thus no additional steps are necessary for relating topogram data from other acquisition systems to the scan protocols, as taught by Boeing at para. 0026.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858